DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/26/2022 is being considered by the examiner.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Mario Costantino (Reg. No. 33,565) on 06/13/2022.

The application has been amended as follows:
Claim 1.  (Currently Amended)  A display device for a vehicle, the display device comprising:
		a display unit that is visible to an occupant of the vehicle, the display unit including (i) a first display unit that is provided at a meter display and (ii) a second display unit that is provided at a projection surface of a head-up display, and that is above and adjacent to the first display unit in a line of sight of the occupant;
		a memory; and
		a processor that is connected to the memory, wherein
		the processor is configured to change a content image displayed on the display unit so as to be displayed in a same direction as a direction in which a travel path of the vehicle curves,
		the content image includes a pair of lines simulating the travel path, [[and]]
		the processor causes the pair of lines to curve in the same direction as the direction in which the travel path curves, and
		the processor displays the pair of lines on both the first display unit and the second display unit so as to be continuous from the first display unit to the second display unit, the pair of lines serving as guiding lines extending along the travel path of the vehicle.
Claim 5.  (Cancelled)  

Allowable Subject Matter
Claims 1-3 and 6-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the features presented in the combined amended limitations of independent claim 1. The dependent claims 2-3 and 6-8 are allowed for at least the same reason indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAN-YING YANG/Primary Examiner, Art Unit 2622